Affirmed and Memorandum Opinion filed May 24, 2005








Affirmed and Memorandum Opinion filed May 24, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00541-CR
____________
 
JOHN ERIC MUSTERMAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 184th District Court
Harris County, Texas
Trial
Court Cause No. 885,893
 

 
M E M O R A N D U M  O
P I N I O N
Appellant entered a guilty plea to the third degree felony
offense of driving while intoxicated.  In
accordance with the terms of a plea bargain agreement with the State, on August
24, 2001, the trial court placed appellant on community supervision for four
years and assessed a fine of $500.00.  On
April 19, 2002, the State moved to revoke appellant=s community supervision.  After a hearing, on May 23, 2002, the trial
court found appellant had violated a condition of his probation, revoked his
probation, and assessed punishment at confinement for two years in the
Institutional Division of the Texas Department of Criminal Justice, and a fine
of $500.00.  Appellant filed a written
notice of appeal.




Appellant was represented by retained counsel on appeal.  Counsel filed a motion to withdraw from his
representation of appellant in which he asserted that after a thorough review
of the record, he found no error to urge as a ground of reversal and that this
appeal is frivolous.[1]  Counsel furnished a copy of the motion to
appellant and advised him of his right to object.  Counsel=s motion complied with Texas Rule of
Appellate Procedure 6.5 and this court=s opinion in Nguyen v. State,
11 S.W.3d 376, 380 (Tex. App.CHouston [14th Dist.] 2000, no pet.).  Appellant filed no objection.  Accordingly, the court granted the motion.
Counsel also filed a motion for an extension of time for
appellant to file a pro se brief on his own behalf or to retain other
counsel.  The court granted a thirty-day
extension of time and noted that no further extensions would be granted absent
exceptional circumstances.  The court
notified appellant of the rulings on both motions.  To date, appellant has not filed a pro se brief
or other response.
Appellant has not informed this court of his intent to
proceed on appeal pro se or to retain another attorney.  Because appellant has not responded, we
reviewed the record in its entirety.  See
Nguyen, 11 S.W.3d at 380;  Pena v.
State, 932 S.W.2d 31, 32 (Tex. App.CEl Paso 1995, no pet.).  We agree with former appellate counsel that
the appeal lacks merit. 
Accordingly, we affirm the judgment of the trial court.  See Nguyen, 11 S.W. 3d at 379-80.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 24, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost. 
Do Not Publish C Tex. R. App. P. 47.2(b).




[1]  The procedural
safeguards provided in Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967) are not applicable to an appellant who is represented by a retained
attorney.  Nguyen v. State, 11
S.W.3d 376, 379 (Tex. App.BHouston [14th Dist.] 2000, no pet.).